  


 HR 4919 ENR: To designate the facility of the United States Postal Service located at 715 Shawan Falls Drive in Dublin, Ohio, as the “Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4919 
 
AN ACT 
To designate the facility of the United States Postal Service located at 715 Shawan Falls Drive in Dublin, Ohio, as the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office. 
 
 
1.Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 715 Shawan Falls Drive in Dublin, Ohio, shall be known and designated as the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
